Citation Nr: 1338942	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Attorney at Law


WITNESSE AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, February 2003 to August 2003, and February 2005 to May 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran was found not to be competent to handle disbursement of funds in a May 2009 rating decision of record.

In August 2012, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

The issues of entitlement to service connection for depression, to include as secondary to service-connected PTSD; whether new and material evidence has been received in order to reopen claims for entitlement to residuals of a traumatic brain injury (TBI), a lumbar spine disorder, and a left arm disorder; and entitlement to an effective date prior to December 31, 2008, for the assignment of a 50 percent rating for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted. 
As an initial matter, additional evidence was added to the claims file without a waiver after the issuance of the October 2011 statement of the case (SOC).  Pertinent VA treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, as well as the Community Based Outpatient Clinics (CBOC) in Greenville and Spartanburg, South Carolina, dated through November 2013 were associated with Virtual VA in 2013.  The Veteran and/or his attorney have not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran last had a VA examination to evaluate his service-connected PTSD in March 2011.  In VA PTSD examination reports dated in August 2010, January 2011, and March 2011, the Veteran was continually noted to provide little information to examiners concerning his service-connected PTSD, answering "I don't know" to many inquiries.  The Veteran was characterized as not particularly cooperative as well as exhibiting problems with orientation, slow speech, and evidence of psychomotor retardation.  In the January 2011 examination report, the VA examiner highlighted that the Veteran's presentation at the time of the VA examinations was different than that seen by his treatment provider.  

During his August 2012 hearing, the Veteran and his attorney asserted that the conduct of the prior VA examiners during examinations agitated his service-connected PTSD to the point where he could not participate effectively.  His attorney also indicated that there were possible TBI residuals overlapping the Veteran's service-connected PTSD residuals.  

In an October 2012 psychiatric evaluation report, a private physician, P. M., M. D., indicated that the Veteran represented a difficult case, acknowledging his inability or unwillingness to cooperate with an in-depth psychiatric interview.  Due to problems encountered by other examiners, the physician included the Veteran's wife in the examination, noting that collateral family members often gave the most useful information in an interview.  It was noted that information provided by the Veteran's wife allowed him to interpret the Veteran's clinical presentation properly.  Without information provided by the Veteran's wife, the physician commented that information about the Veteran remained "cloudy".  The Veteran's wife indicated that he was normal and "happy-go-lucky" until he returned back from service in 2006.  She indicated that he came back hateful, restless, easily angered, withdrawn from people, did not talk, startled easily, and suffered from nightmares.  After conducting a mental status examination, interview, and other testing, the physician indicated that the Veteran's test results placed him in the realm of a mild neurocognitive disorder and were consistent with PTSD plus a TBI.  It was noted that the descriptions of the Veteran's behavior by his wife were entirely credible and that it seemed that whatever happened to him in service in Afghanistan rendered him totally incompetent to work.  In a February 2013 addendum, the physician answered "yes" to the following questions formulated by the Veteran's attorney:  (1) Have you had the opportunity to review the Veteran's entire claims file to include his service medical records?  (2)  Is the Veteran's PTSD sufficient by itself to have caused his depression?  (3)  Does the Veteran's PTSD alone, without regard to his depression or other mental or physical health conditions, render him unemployable? 

Based on the cumulative evidence of record discussed above and the complexity of the Veteran's presentation, an additional VA PTSD examination is necessary in order to clarify the current level of severity of the Veteran's service-connected PTSD.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In written statements of record as well as during his August 2012 hearing, the Veteran and his attorney have asserted that his service-connected PTSD prevents him from being employed.  In a May 2009 statement, a VA physician indicated that the Veteran was unemployable due to his history of PTSD, organic brain syndrome, cognitive disorder, and history of brain injury.  In an August 2010 VA examination report, the examiner noted that the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner appeared to be moderately to considerably impaired to potentially considerably impaired.  However, she noted that she did not receive detailed information from the Veteran as to why he was not working at that time.  In the above referenced October 2012 evaluation and February 2013 addendum, a private physician found that the Veteran, without regard to his depression or other mental or physical health conditions, was rendered unemployable due to his PTSD alone.

Based on the foregoing, the Board finds that the issue of entitlement to TDIU has clearly been raised and must be remanded for development.  The RO should elicit information concerning the Veteran's full work and educational history as well as obtain an additional VA medical opinion to clarify whether the Veteran's sole service-connected disability of PTSD alone renders him unable to secure or follow a substantially gainful occupation. 

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected PTSD at the Columbia VAMC, Greenville CBOC, and Spartanburg CBOC; however, the claims file and Virtual VA file only include outpatient and inpatient treatment records from those providers dated up to November 2013.  Thus, all additional records from the Columbia VAMC, Greenville CBOC, and Spartanburg CBOC should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected PTSD, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

2.  The RO should obtain all outstanding VA treatment records pertinent to the Veteran's service-connected PTSD on appeal from the Columbia VAMC, Greenville CBOC, and Spartanburg CBOC dated from November 2013 to the present and associate the records with the Veteran's claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  Then, the RO should arrange for the Veteran to be examined by a new examiner (one who did not conduct the August 2010 VA examination with November 2010 addendum opinion or the January 2011 and March 2011 VA examinations) with sufficient expertise to determine the current level of severity of the service-connected PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

The RO should ensure that the examiner provides all information required for rating purposes, to include identifying all current residuals of the service-connected PTSD.  The examiner should also discuss whether the Veteran's depressive disorder and/or cognitive disorder symptomatology are part and parcel of his service-connected PTSD or constitute separate and distinct disorders.  

Based on a review of the claims file, the statements of the Veteran and his wife as to the functional effects of the Veteran's service-connected PTSD, and the Veteran's education and occupational experience, the examiner must also provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age during the appeal period.

The examiner should acknowledge and discuss the findings located in the August 2010, January 2011, and March 2011 VA PTSD examination reports, the November 2010 VA medical opinion, and the October 2012 private psychiatric evaluation report from P. M., M. D. with February 2013 addendum report.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  Thereafter, the RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the October 2011 SOC.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

